Citation Nr: 0927558	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  03-28 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk




INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1991 to December 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, which denied service connection a left 
knee disability.  During the course of the appeal, the 
Veteran relocated to Arkansas and Maryland.  The claims file 
was transferred into the custody of the Little Rock, Arkansas 
VARO and later to the Baltimore, Maryland VARO, which is now 
the agency of original jurisdiction.

In February 2006, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC), in Washington, D.C., 
for further development.  Following its completion of the 
Board's requested actions, the AMC continued the denial of 
the Veteran's claim (as reflected in a May 2009 supplemental 
SOC (SSOC)) and returned this matter to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The Veteran is not shown to have a left knee disability 
that was incurred in or aggravated by active service.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active service.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 
(2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
a left knee disability was received in January 2001.  He was 
notified of the general provisions of the VCAA in 
correspondence dated in March 2001 and by the Appeals 
Management Center (AMC) in Washington, D.C. in February 2006, 
June 2006, September 2006, and February 2008.  Some of the 
letters were returned to VA as the Veteran had relocated and 
failed to inform VA of his whereabouts.  Eventually, however, 
the Veteran did inform VA of his address, and additional VCAA 
notice was forwarded to him.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent 
information regarding VCAA.  Thereafter, the claim was 
reviewed and a SSOC was issued in May 2009.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  This information was provided to the Veteran by 
correspondence in June 2006.

A review of the claims file shows that VA has conducted 
reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate his claim during the 
course of this appeal.  In connection with the current 
appeal, VA has of record lay statements from the Veteran and 
his service representative, service treatment records, 
private treatment records, and VA treatment records.  

The Board notes the Veteran requested, in a notice of 
disagreement dated April 2002, that VA procure records from 
Dr. S., who treated him for his left knee from November 2001 
through April 2002 both privately and at the VA clinic.  The 
Board observes that the Baltimore RO requested and received 
the doctor's address from the Veteran and a signed release of 
private treatment information.  VA mailed a request that was 
returned.  Delivery was attempted but the addressee was 
unknown and there was no forwarding address.  Accordingly, we 
find that VA has satisfied its duty to assist the Veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  No useful 
purpose would be served in remanding this matter again for 
yet more development as to the issue.  That action would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Therefore, the Board finds that any failure on the part of 
the VA to further notify the Veteran regarding evidence to be 
secured by the VA, and evidence to be secured by the Veteran, 
is harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board finds the available medical 
evidence is sufficient for an adequate determination, and 
duty to assist and notification provisions of the VCAA have 
been fulfilled.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  For the showing of 
chronic disease in service, there are required a combination 
of manifestations sufficient to identify a disease entity, 
and sufficient observation to establish chronocity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. § 3.303(b).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and certain chronic diseases, such as 
arthritis, although not otherwise established as incurred in 
or aggravated by service, are manifested to a compensable 
degree within one year following the requisite service.  See 
38 C.F.R. §§ 3.307, 3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to 
favor one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. 
App. 429 (1995).

It is the policy of the VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
and with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or contradiction in the 
evidence.  See 38 C.F.R. § 3.102 (2008).

Factual Background

In an enlistment medical history report dated April 1991, the 
Veteran reported no bone or joint deformities, no broken 
bones, and no "trick" or locked knees.  During his 
enlistment examination, the examiner found normal strength 
and range of motion in the Veteran's lower extremities.  The 
examiner also noted a three inch scar on the Veteran's left 
knee.  

A September 1994 service treatment note indicated that the 
Veteran had a history of intermittent left knee pain with no 
history of injury or trauma.  He complained of pain in the 
patella area.  The Veteran reported pain after running or 
prolonged sitting.  He related that a day earlier, there was 
an onset of throbbing followed by increased pain. The 
diagnosis was PFS (patellar femoral syndrome).

The Veteran reported left knee pain and swelling after a ruck 
march in a June 1995 service treatment report.  The diagnosis 
was cruciate ligamentitis.  He was instructed not to run for 
a week.  

In a service treatment note dated August 1995, the Veteran 
complained of knee pain following a motorcycle accident two 
days earlier.  When evaluated, he had painful range of motion 
and tenderness in both knees.

Service treatment records also include an October 1995 
physical therapy consult for left knee pain following a motor 
vehicle accident in May 1995.  He was taking Naprosyn.  The 
examiner assessed the Veteran's symptoms as secondary to 
decreased flexibility and conditioning.  

In an October 1995 service treatment note the Veteran 
complained of knee pain after running.  He stated that his 
knee throbbed but it did not swell.  The assessment was that 
the Veteran's knee pain was improving.

The Veteran was evaluated for chronic knee pain in November 
1995.  The service treatment note instructed the Veteran to 
avoid running for thirty days.  He was also counseled that he 
would benefit by weight loss.

In a service treatment note dated November 1995, the Veteran 
complained of bilateral knee pain.  The Veteran related that 
he had a motor vehicle accident in May 1995 followed by a 
motorcycle accident in September 1995.  He stated that he was 
hospitalized after both accidents.  He claimed that his left 
knee was injured in the May motor vehicle accident and that 
though he was continued to do physical training, he 
experienced some discomfort.  The examiner noted that the 
Veteran was ambulating with some difficulty.  Following 
examination of the knee, the diagnosis was left knee pain.

In an April 1996 service treatment note, the Veteran 
complained of left knee pain for one year.  He reported that 
the pain started in May 1995 after a car wreck and his 
diagnosis was unknown.  He related that he was sent to 
physical therapy and, later, he had a motorcycle accident in 
September 1995.  His pain decreased in January and February 
1996 but returned in March 1996 while running.  

Service treatment records also include a January 1997 
treatment note in which the Veteran complained of knee pain 
for two months.  He stated that when he ran, his left knee 
hurt and his leg became numb down to his foot.  The diagnosis 
was chronic knee pain.  

The Veteran was referred for civilian medical care to an 
orthopedic clinic in February 1997 for his left knee pain.  
The Veteran was seen in March 1997 and reported no locking or 
giving way, no swelling, but complained of calf tightness 
that progressively worsened while running.  The diagnosis was 
exertional compartment syndrome.

In September 1997, service treatment records indicate that 
the Veteran underwent a fasciotomy for the release of the 
anterior compartments of his left leg.  An October 1997 
referral for civilian medical care note reported that the 
Veteran underwent the compartment release to relieve built-up 
pressure in the left calf muscle from running and other 
activities over time.

In an August 1998 service treatment note, the Veteran 
complained of pain and numbness of his left leg after about 
one-half mile of running.  He reported that it started about 
one year prior.  Despite a fasciotomy in September 1997, he 
still had pain in his left leg and numbness to his foot.  
Following examination, the diagnosis was pain and numbness of 
the left leg and foot, previously diagnosed as exertional 
compartment syndrome.

The Veteran's DD Form 214 (Report of Discharge) indicates 
that the Veteran separated from active duty service in 
December 2000.  There is no corresponding separation 
examination included in the evidence of record.

The Veteran reported to the Fort Carson Emergency Room in 
November 2001 after a motor vehicle accident.  He complained 
of pain in his knees, shoulder, and neck after being rear-
ended at a stoplight.  He was diagnosed with pain secondary 
to the motor vehicle accident.

In an undated post-service physical therapy consultation, the 
Veteran complained of an achy left knee.  He reported that 
his pain or injury occurred in 1996 and it was caused by 
overuse.  He contributed aggravation of pain to standing, 
bending, running, stairs, squats, kneeling, and jumping.  He 
reported that his symptoms were worst in the morning and on a 
ten point scale, his pain was a three.  

During a January 2002, VA compensation and pension general 
medical examination, the Veteran stated that he had left knee 
stiffness some mornings, and he got mild swelling with 
exercise but no pain.  He reported knee pain when climbing 
stairs and related that it was more difficult for him to go 
upstairs than downstairs, but he was able to climb three to 
four flights of stairs.  He also stated that his knee did not 
buckle or lock and that he had not had surgery on his knee.  
The Veteran also related that he had not had a magnetic 
resonance image (MRI) of the knee and that he had never been 
diagnosed with a Baker's cyst.  A physical examination of the 
left knee was performed, and an X-ray study of the left knee 
was obtained.  The X-ray showed that alignment was anatomic 
and the joint spaces were preserved.  There were no effusions 
or bony abnormalities identified.  The impression of the 
interpreting staff was that the knee was normal.  The 
examiner stated that there was insufficient evidence at the 
time of the examination to warrant a diagnosis of any acute 
or chronic medical condition of the left knee.  The examiner 
further commented that he advised the Veteran to seek follow-
up orthopedic care to help determine the nature of his left 
knee symptoms.

A.Z.S., M.D., a neurologist reported in a July 2005 statement 
that she evaluated the Veteran for other disabilities 
unrelated to the present claim.  However, she did note that 
motor and sensory examination of all extremities was normal, 
and the Veteran walked with a normal gait.  

Analysis

In order to establish a claim for service connection, there 
must be medical evidence of (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Though 
there is significant evidence that the Veteran suffered from 
a left knee disability while in-service, there is no current 
diagnosis of a left knee disorder that can be medically 
linked to the claimed in-service injury.  Both the January 
20002 VA medical examination and the July 2005 private 
examination noted no pathology of the left knee.  Thus, the 
Board cannot grant service connection for a left knee 
disability.

The Board finds that the evidence demonstrates no present 
left knee disability was shown by an objective VA medical 
examination.  The Board recognizes that while in service, 
treatment records included numerous differing diagnoses of 
the Veteran's left knee disorder, including patellar femoral 
syndrome, cruciate ligamentitis, and exertional compartment 
syndrome, as well as chronic knee pain.  However, the January 
2002 VA examiner's opinion as to an absence of a present left 
knee disability is considered to be persuasive in this case.  
The examiner is shown to have reviewed the claims file and to 
have conducted a thorough examination.  Further, the knee was 
considered normal in X-ray interpretations.  There is no 
subsequent, probative evidence demonstrating a diagnosis of 
any present or chronic left knee disability.

Post-service competent medical evidence of record clearly 
does not show that the Veteran suffers from any diagnosed 
current left knee disorder that is etiologically related to 
disease, injury, or events during active service.  The record 
does not include any competent medical opinion establishing a 
nexus or medical relationship between the Veteran's claimed 
left knee disability and his active service, and neither he 
nor his representative has presented, identified, or alluded 
to the existence of, any such opinion.  Consequently, the 
Board concludes that objective medical evidence is 
insufficient to establish a link between the Veteran's 
claimed left knee disorder and active military service.

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran and his representative have 
advanced in connection with the appeal.  In this case, the 
Veteran cannot establish a service connection claim on the 
basis of his assertions, and his service representative's, 
alone.  The Board has carefully considered the statements 
regarding the Veteran's left knee pain, but this claim turns 
on a medical matter.  Though the Veteran may be competent to 
testify as to the sensory perceptions of his current 
disorder, questions of medical diagnosis and causation are 
within the province of medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  Lay persons are 
limited to attesting to factual matters of which they have 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  As a layperson without the 
appropriate medical training or expertise, the Veteran is not 
competent to render a probative opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The Board does not doubt the intensity and severity of the 
Veteran's left knee pain, but the Court has held that a 
Veteran's statements as to subjective symptomatology alone 
(such as pain), without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), aff'd in part, vacated and remanded in part on other 
grounds by 259 F.3d 1356 (Fed. Cir. 2001).  Hence, the 
submitted assertions in this regard do not constitute 
persuasive evidence in support of the claims for service 
connection.

For all the foregoing reasons, the Veteran's claim for 
service connection for a left knee disability must be denied.  
In arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, the doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  


ORDER

Entitlement to service connection for a left knee disability 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


